ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-17 and 20 are allowed because the prior art made of record does not teach a wireless device charger configured to be installed within a passenger cabin of a vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-17 and 20, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a source coil and a printed circuit board assembly configured to generate an alternating magnetic field;
a housing in pneumatic communication with the passenger cabin, 
wherein the housing defines an inlet port configured to induct air from the passenger cabin into the housing, 
wherein a top surface of the housing has a rectangular shape and defines the      inlet port, wherein the housing includes an air duct configured to route the air flow          through the housing in a direction that is generally parallel to a minor axis of the top       surface, and wherein the source coil and the printed circuit board assembly is sealed     from the air duct; and
an air movement device configured to produce an air flow into the inlet port and through the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851